Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/28/2021. Claims 1-18 are pending. Claim 4 was canceled. Claims 1, 5, 10, and 11 were amended. Claims 12-18 were added. The previous objection to claim 10 is withdrawn in view of the amendments.

Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.
The applicant argues that “the Office Action has not shown that the ‘823 publication even recognized that there was an advantage to setting the center frequency to be equal to a frequency corresponding to a chemical shift of a fat (let alone an aliphatic fat as claimed in claims 5 and 15) as opposed to setting it to water. Paragraph [0048] further describes the advantage to doing co (“with a fat tissue containing no water, it is possible to perform rendering processes effectively by selecting the center frequency in this manner [i.e., based on a chemical shift of a fat].”) Indeed, the Office Action has not shown that one of ordinary skill in the art would have believed that the center frequency was “arbitrary” or that it was “routine” at all to change the center frequency let alone to the specific frequency. Moreover, given that there are an infinite number of frequencies, the Office Action also has not shown a likelihood of success in modifying the ‘823 publication in the manner suggest in the Office Action.” 
As best understood by the examiner, ignore the arguments provided by the examiner in the initial rejection and/or are moot in regards to the limitations as claimed. 
First, as best understood by the examiner, the only motivation recited for not setting the center frequency to water is if no water is present. See arguments regarding para. [0043] “The regular Dixon-type imaging method may not work in some situations, when no signal of water is present in a pixel”. Para. [0094] “Fat tissues do not necessarily contain water. Accordingly, with respect to fat tissues containing no water, for example, the sequence controlling circuity 120 is able to efficiently perform data acquisitions by arranging the center frequency to be equal to a frequency other than the chemical shift of water.”  One of ordinary skill in the art would fundamentally appreciate that there would be no motivation to set the center frequency to water if water is not present as there would be no motivation to isolate the water component from the fat components. 
Second, claim 1 specifically recites “processing circuitry configured to extract a signal related to water, a signal related to a first fat, and a signal related to a second fat…”. The examiner states in the arguments see para. [0048] (see also para. [0096]) of the pending application) that the motivation for setting the center frequency to a frequency different from water is, “For example, with a fat tissue containing no water…” However, claim 1 specifically recites that water is present. In view of the applicant’s disclosure and arguments, there is no motivation for choosing a center frequency different from water as claim 1 specifically recites “to extract a signal related to water”. 
Third, the examiner maintains that setting the center frequency is an obvious matter of design choice. For example Figs. 5A-D teach an embodiment wherein the center frequency F0 is water. Figs. 6A-D teach a second embodiment wherein the center frequency F0 is set to the aliphatic protons, however water is still present. Regardless of whether the signal is set to water or aliphatic protons, the same process is used. In both embodiments the water and aliphatic signal components are 180 degrees out of phase. While the different F0 will likely result in different values for TE, the math changes in a predictable manner (the signal value for the second acquisition changes from “W-A+aM” in 5C to “A-W+am” in Fig. 6C; see paras. [0071] and [0102]) such that both provide the same result of extracting the 
Finally, Yu discusses conventional fat suppression method “FatSat” which is a method for suppressing fat wherein the center frequency is set on the fat frequency. See col. 1, line 31-42 of Harvey US 5,891,032 and para. [0016] and Fig. 3 of Edelman US 2010/0201361 for additional support. Yu also discusses a chemical-shift based multipoint Dixon method wherein the center frequency is set on the fat frequency. See col. 2, line 5-23 of Glover et al. US 5,225,781 for additional support. 
Therefore, the examiner maintains it would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the determination of the exact centering frequency, for example corresponding to aliphatic fat, is arbitrary and would be an obvious design choice for one of ordinary skill in the art. Changing the centering frequency would be routine for one of ordinary skill in the art and would not provide any new or unexpected results. One of ordinary skill in the art would fundamentally appreciate that it would not make sense to set the centering frequency to correspond with water if water is not present in the system.
Therefore, the examiner maintains the claims stand rejected as outlined in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 5, 6, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu).

Regarding claim 1, Yu teaches a magnetic resonance imaging apparatus (MRI machine of Fig. 2) comprising:
sequence controlling circuitry configured to acquire a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, to acquire a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and to acquire a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values (pulse sequence server 18 generates the pulse sequences wherein the echo time is incremented during successive acquisitions with N sets of data with N different echo times with data associated with each echo time; see paras. [0036]-[0042]); and
processing circuitry configured to extract a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (signals are extracted for signals related to water an signals related to k fat spectral peaks; see [0010], [0036]-[0042]; see Fig. 1).
Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, in such a manner that a center frequency is equal to a frequency corresponding to a chemical shift of a fat. It would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the 

Regarding claim 2, Yu fails to explicitly teach wherein the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence and the third pulse sequence as a linked one acquisition while maintaining a receiver gain at a same level. It would be obvious to one of ordinary skill in the art to perform the first, second and third pulse sequences while maintaining a receiver gain at the same level such that direct comparisons between signal amplitudes from measurements of the first, second, and third pulse sequences as the analysis would become much more complex if the gain were adjusted from one measurement to the next. Such a limitation would be 

Regarding claim 3, Yu further teaches wherein the processing circuitry extracts the signal related to the water, the signal related to the first fat, and the signal related to the second fat, on a basis of values of a chemical shift of the water, a chemical shift of the first fat, and a chemical shift of the second fat (the chemical shifts are based on the chemical shifts between the different fat species and water; see para. [0001], [0036]-[0042]; see Fig. 1).

Regarding claims 5 and 15, Yu fails to explicitly teach wherein the fat is aliphatic fat. It would have been an obvious matter of design choice for one of ordinary skill in the art to determine which frequency is determined as the center frequency wherein the spectrum of the fat peaks is known and the determination of the exact centering frequency, for example corresponding to aliphatic fat, is arbitrary and would be an obvious design choice for one of ordinary skill in the art. Changing the 

Regarding claim 6, Yu further teaches wherein the processing circuitry generates one selected from between a two-dimensional image and a three dimensional image, on a basis of the signal related to the water, the signal related to the first fat, and the signal related to the second fat (two or three dimensional images are formed based on the water and fat signals; see para. [0034], [0055]-[0059]).

Regarding claim 11, Yu further teaches a magnetic resonance imaging method to be implemented by a magnetic resonance imaging apparatus, comprising: acquiring a first piece of data by executing a first pulse sequence having a first Echo Time (TE) value, acquiring a second piece of data by executing a second pulse sequence having a second TE value different from the first TE value, and acquiring a third piece of data by executing a third pulse sequence having a third TE value different from the first and the second TE values; and extracting a signal related to water, a signal related to a first fat, and a signal related to a second fat, on a basis of the first piece of data, the second piece of data, and the third piece of data (see rejection for claim 1 above).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in further view of Bekku US 2020/0309884.

Regarding claim 7, Yu teaches fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat 
Bekku teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other (while Yu teaches the multiple pulse sequences for separating the water from the previous fat, Bekku teaches wherein the echo times may be chosen such that the signals for the various components may be in phase or out of phase such that it would be obvious to collect in phase and out of phase images to isolate respective signal components; see paras. [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the water and a signal of the first fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the water and the signal of the first fat to be out of phase with each other as taught in Bekku into Yu in order to gain the advantage of forming images wherein various components are measured both in phase and out of phase in order to isolate different components during measurements.

Regarding claim 8, Yu fails to teach wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other.
Bekku teaches wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse sequence by using the third TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other (while Yu teaches the multiple pulse sequences for separating the water from the previous fat, Bekku teaches wherein the echo times may be chosen such that the signals for the various components may be in phase or out of phase such that it would be obvious to collect in phase and out of phase images to isolate respective signal components which would obviously include different fat groups; see paras. [0072]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the sequence controlling circuitry executes the first pulse sequence by using the first TE value that causes a signal of the first fat and a signal of the second fat to be in-phase with each other, the sequence controlling circuitry executes the second pulse sequence by using the second TE value that causes the signal of the first fat and the signal of the second fat to be out of phase with each other, and the sequence controlling circuitry executes the third pulse .

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2009/0261823 (Yu) in further view of Bydder et al. US 2015/0309137 (Bydder).

Regarding claims 9 and 10, Yu fails to teach wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the third pulse sequence, while maintaining a receiver gain at a same level; and wherein the processing circuitry receives, from a user, an input indicating a plurality of types of fat including an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about three or more pulse sequences including the first pulse sequence, the second pulse sequence, and the third pulse sequence, the sequence controlling circuitry executes the three or more pulse sequences, and the processing circuitry extracts signals each related to a different one of the plurality of types of fat, on a basis of pieces of data obtained from the three or more pulse sequences executed by the sequence controlling circuitry..
Bydder teaches wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third pulse sequence, and the sequence controlling circuitry executes the first pulse sequence, the second pulse sequence, and the (As best understood by the examiner, the claim amounts to automating a process which could reasonably be performed by a person. For example, one of ordinary skill in the art would readily determine what fat signals are of interest, determining the sequence to image them, and controlling the pulse sequence as routine steps for performing the MR method as essential steps for that taught by Yu. Further, Bydder teaches using input parameters to determine the composition of fat and includes selecting initial values of the fat characterization parameters, and can include a process implementing an exemplary model of the signal versus echo time that includes estimation parameters, and includes a process to acquire data, a process to determine fat characterization parameters, and a process for implementing an exemplary model of the signal versus echo time that includes estimation parameters. Applying a constraint that the phases should be equal at a certain echo-time can provided a better model of the MR physics and has advantages due to the fact that fewer parameters need to be estimated. See paras. [0030], [0039], [0104]; see Table 1; see Figs.2A, 2B, and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the processing circuitry receives, from a user, an input indicating types of the first fat and the second fat and, on a basis of a result of the received input, further establishes a setting about the first pulse sequence, the second pulse sequence, and the third .

Allowable Subject Matter
Claims 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12-14 and 16-18, the prior art of record fails to teach or suggest wherein the second pulse sequence is executed such that the second TE value causes a signal of aliphatic protons and a signal of olefinic fat protons, unsaturated fat protons, or polyunsaturated fat protons to have phases opposite to each other, in combination with all other limitations of parent claim 1 or 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN L YENINAS/Examiner, Art Unit 2868